Exhibit

  C
              Analysis of Burg's Investment
  For the Period December 1, 2014 - February 27, 2015
                       Appendix B

                                                           Mark E. Burg Living Trust




                                                                 $1,000,000
                                                            *Wire Fraud Count #2




                                                              Harbour Family LLP
                                                           Pujanza Management, LLC
                                                               BMO Harris x5244




                                                                  $999,000




                                                          Oak Tree Management, LLC
                                                                  NT x1790




                       $600,000                $370,000           $15,000              $9,333.33                 $6,000




         Green Circle                DNA Management, LLC         21020, LLC     Capital Investment Fund 1, LLC      HighPointe Capital Group, LLC
(Wakpamni Lake Community Corp.)           NT x3388                NT x5180             (Richard Turasky)                     BoA 3354




                                         $223,121.88
                                  *Money Laundering Count #20




                                       American Express
               Review of Harbour Family LLP; Pujanza Management, LLC BMO Harris x5244
                             For the Period December 1, 2014 - January 5, 2015
                                               Appendix B-1

 Item                                     Posted                                                  Outflows          Inflows
Number             Account                 Date           Description        Paid To/From          Detail            Detail            Balance          Citation
         Harbour Family LLP,
         Pujanza Management, LLC                    Balance Prior to M.B.
  1      BMO Harris x5244                 12/1/2014 Investment                                                                     $             -   Bates: 034716
         Harbour Family LLP,                        FED WIRE
         Pujanza Management, LLC                    TRANSFER CREDIT           Mark E. Burg                                                        Bates: 034716,
  2      BMO Harris x5244                 12/2/2014 010143                    Living Trust                      $   1,000,000.00   $ 1,000,000.00 034768         *
         Harbour Family LLP,                        FED WIRE                   Oak Tree
         Pujanza Management, LLC                    TRANSFER DEBIT          Management, LLC                                                       Bates: 034716,
  3      BMO Harris x5244                 12/3/2014 005685                     NT x1790       $ (500,000.00)                       $   500,000.00 034769
         Harbour Family LLP,                        FED WIRE                   Oak Tree
         Pujanza Management, LLC                    TRANSFER DEBIT          Management, LLC                                                       Bates: 034716,
  4      BMO Harris x5244                12/22/2014 141222013001               NT x1790       $ (300,000.00)                       $   200,000.00 034771
         Harbour Family LLP,
         Pujanza Management, LLC                    ACCT ANALYSIS
  5      BMO Harris x5244                12/22/2014 SERV CHG                   Bank Fee       $      (227.07)                      $   199,772.93 Bates: 034716
         Harbour Family LLP,                        FED WIRE                   Oak Tree
         Pujanza Management, LLC                    TRANSFER DEBIT          Management, LLC                                                      Bates: 034718,
  6      BMO Harris x5244                  1/5/2015 150105010446               NT x1790       $ (199,000.00)                       $      772.93 034772

  7      Total Inflows During Reviewed Period                                                                   $ 1,000,000.00
  8      Total Outflows During Reviewed Period                                                $ (999,227.07)

  9      *Note: The transaction represents Wire Fraud Count 2.




                                                                             Page 2 of 5
                                                      Review of Oak Tree Management, LLC NT x1790
                                                     For the Period December 2, 2014 - February 27, 2015
                                                                        Appendix B-2

 Item                                Posted                                                                                Outflows            Inflows
Number            Account             Date                   Description                        Paid To/From                Detail             Detail       Balance            Citation

                                               Balance Prior to Transfer from Harbour
         Oak Tree Management, LLC              Family LLP, Pujanza Management, LLC
  1      NT x1790                    12/2/2014 BMO Harris x5244                                                                                               $2,810.25 Bates: 033893
                                               Domestic Wire Recvd WIRE IN #432251           Harbour Family LLP
         Oak Tree Management, LLC              BY FWR#001573 ORG=HARBOUR                  Pujanza Management, LLC                                                       Bates: 033892;
  2      NT x1790                    12/3/2014 FAMILY LLP                                     BMO Harris x5244                             $   500,000.00   $502,810.25 Appendix B-1, Item #3
         Oak Tree Management, LLC
  3      NT x1790                    12/3/2014 Service Fee For: DOMESTIC WIRE RECV                 Bank Fee           $          (15.00)                    $502,795.25 Bates: 033893
         Oak Tree Management, LLC              Phone Transfer Debit PRVT PASSPORT          DNA Management, LLC
  4      NT x1790                    12/3/2014 TRF TO xxxxxx3388                                NT x3388              $     (250,000.00)                    $252,795.25 Bates: 033893


         Oak Tree Management, LLC              Domestic Wire Sent WIRE OUT#527183
  5      NT x1790                    12/3/2014 BY FWR#004449 BNP=GREEN CIRCLE                    Green Circle         $     (100,000.00)                    $152,795.25 Bates: 033893
         Oak Tree Management, LLC
  6      NT x1790                    12/3/2014 Service Fee For: DOMESTIC WIRE SENT                 Bank Fee           $          (25.00)                    $152,770.25 Bates: 033893


         Oak Tree Management, LLC              Domestic Wire Sent WIRE OUT#481114
  7      NT x1790                   12/15/2014 BY FWR#003835 BNP=GREEN CIRCLE                    Green Circle         $     (125,000.00)                     $27,770.25 Bates: 033893
         Oak Tree Management, LLC
  8      NT x1790                   12/15/2014 Service Fee For: DOMESTIC WIRE SENT                 Bank Fee           $          (25.00)                     $27,745.25 Bates: 033893
         Oak Tree Management, LLC                                                       Capital Investment Fund 1, LLC
  9      NT x1790                   12/16/2014 CHECK #1211                                     (Richard Turasky)       $      (9,333.33)                     $18,411.92 Bates: 033892, 033419
                                               Domestic Wire Recvd WIRE IN #605286           Harbour Family LLP
         Oak Tree Management, LLC              BY FWR#005187 ORG=HARBOUR                  Pujanza Management, LLC                                                       Bates: 033892;
  10     NT x1790                   12/22/2014 FAMILY LLP                                     BMO Harris x5244                             $   300,000.00   $318,411.92 Appendix B-1, Item #4
         Oak Tree Management, LLC
  11     NT x1790                   12/22/2014 Service Fee For: DOMESTIC WIRE RECV                 Bank Fee           $          (15.00)                    $318,396.92 Bates: 033893

         Oak Tree Management, LLC              Domestic Wire Sent WIRE OUT#386251
  12     NT x1790                   12/23/2014 BY FWR#002867 BNP=GREEN CIRCLE                    Green Circle         $     (150,000.00)                    $168,396.92 Bates: 033893
         Oak Tree Management, LLC
  13     NT x1790                   12/23/2014 Service Fee For: DOMESTIC WIRE SENT                 Bank Fee           $          (25.00)                    $168,371.92 Bates: 033893
         Oak Tree Management, LLC              Phone Transfer Debit PRVT PASSPORT          DNA Management, LLC
  14     NT x1790                   12/31/2014 TRF TO xxxxxx3388                                NT x3388              $      (75,000.00)                     $93,371.92 Bates: 033894
                                               Domestic Wire Recvd WIRE IN #498239           Harbour Family LLP
         Oak Tree Management, LLC              BY FWR#004673 ORG=HARBOUR                  Pujanza Management, LLC                                                       Bates: 033894;
  15     NT x1790                     1/5/2015 FAMILY LLP                                     BMO Harris x5244                             $   199,000.00   $292,371.92 Appendix B-1, Item #6



                                                                                         Page 3 of 5
                                                         Review of Oak Tree Management, LLC NT x1790
                                                        For the Period December 2, 2014 - February 27, 2015
                                                                           Appendix B-2

 Item                                    Posted                                                                              Outflows             Inflows
Number             Account                Date                 Description                      Paid To/From                  Detail              Detail        Balance            Citation
         Oak Tree Management, LLC
  16     NT x1790                         1/5/2015 Service Fee For: DOMESTIC WIRE RECV             Bank Fee              $          (15.00)                     $292,356.92 Bates: 033894
         Oak Tree Management, LLC                  Phone Transfer Debit PRVT PASSPORT             21020, LLC
  17     NT x1790                         1/5/2015 TRF TO xxxxxx5180                               NT x5180              $     (15,000.00)                      $277,356.92 Bates: 033894
         Oak Tree Management, LLC                  Phone Transfer Debit PRVT PASSPORT       DNA Management, LLC
  18     NT x1790                         1/5/2015 TRF TO xxxxxx3388                             NT x3388                $     (35,000.00)                      $242,356.92 Bates: 033894


         Oak Tree Management, LLC                  Domestic Wire Sent WIRE OUT#508298
  19     NT x1790                         1/5/2015 BY FWR#005758 BNP=GREEN CIRCLE                Green Circle            $    (125,000.00)                      $117,356.92 Bates: 033894
         Oak Tree Management, LLC
  20     NT x1790                         1/5/2015 Service Fee For: DOMESTIC WIRE SENT             Bank Fee              $          (25.00)                     $117,331.92 Bates: 033894
                                                   Domestic Wire Sent WIRE OUT#386357
         Oak Tree Management, LLC                  BY FWR#001975 BNP=1                    Wakpamni Lake Community
  21     NT x1790                         1/9/2015 WAKEPAMNI LAKE HOUSING                    Corp (Green Circle)         $    (100,000.00)                       $17,331.92 Bates: 033894
         Oak Tree Management, LLC
  22     NT x1790                         1/9/2015 Service Fee For: DOMESTIC WIRE SENT             Bank Fee              $          (25.00)                      $17,306.92 Bates: 033894
         Oak Tree Management, LLC                  Phone Transfer Debit PRVT PASSPORT       DNA Management, LLC
  23     NT x1790                        2/23/2015 TRF TO xxxxxx3388                             NT x3388                $     (10,000.00)                        $7,306.92 Bates: 033896
                                                   Domestic Wire Sent WIRE OUT
         Oak Tree Management, LLC                  #00578769 BY FWR#007976 BNP=          HighPointe Capital Group, LLC
  24     NT x1790                        2/27/2015 HIGHPOINTE CAPTIAL GROUP LLC                    BoA 3354              $       (6,000.00)                       $1,306.92 Bates: 033897
         Oak Tree Management, LLC
  25     NT x1790                        2/27/2015 Service Fee For: DOMESTIC WIRE SENT             Bank Fee              $          (25.00)                       $1,281.92 Bates: 033897

  26     Total Inflows During Reviewed Period                                                                                                 $    999,000.00
  27     Total Outflows During Reviewed Period                                                                           $   (1,000,528.33)




                                                                                         Page 4 of 5
                                                     Review of DNA Management, LLC NT x3388
                                                  For the Period December 3, 2014 - December 4, 2014
                                                                    Appendix B-3

 Item                                 Posted                                                                                   Outflows         Inflows
Number           Account               Date                        Description                       Paid To/From               Detail          Detail            Citation
         DNA Management, LLC                    Phone Trnsfer Credit PRVT PASSPORT TRF          Oak Tree Management, LLC                                   Bates: 033760;
  1      NT x3388                     12/3/2014 FROM xxxxxx1790                                         NT x1790                              $ 250,000.00 Appendix B-2, Item #4
         DNA Management, LLC                    ACH DEBIT AMEX EPayment ACH PMT W846 8
  2      NT x3388                     12/4/2014 12/04 9255776 WEB                                   American Express       $   (223,121.88)                Bates: 033761           *

  3      *Note: The transaction represents Money Laundering Count 20.




                                                                                  Page 5 of 5
